Case 19-16366-mdc          Doc 37    Filed 05/15/20 Entered 05/15/20 14:33:55            Desc Main
                                     Document     Page 1 of 3



                       THE U NITE D STATE S BANKRU PTCY COURT
                     FOR THE E ASTE RN DISTRICT OF PE NNSY LVANIA

 IN RE :                                                  :     BK. No. 19-16366 MDC
 NILAM V. PATE L                                          :
                                Debtor                    :     Chapter No. 13

 WE LLS FARGO BANK, N.A.
                      Movant
                 v.
 NILAM V. PATE L
                      Respondent

 NOTICE OF COVID-19 M ORTGAGE FORBE ARANCE AGRE E M E NT PU RSU ANT TO
                         LOCAL ORDE R 20-3007

               The undersigned, Phelan Hallinan Diamond & Jones, LLP, are creditor’s counsel in

this matter.

         1.    Debtor currently has a mortgage with WE LLS FARGO BANK , N.A.. The property

               address is 6035 SNAPDRAG ON COURT, BENSALEM, PA 19020-2481, Loan #

               ending in 6677. A Proof of Claim has been filed on the claim register at #2. An

               unwritten Notice of Payment Change/Forbearance is being filed on the claims docket

               pursuant to bankruptcy Rule 3002.1 (b) and Local Rule 20-3007.

         2.    The terms of the forbearance are as follows: Regular monthly mortgage payments

               starting with the April 1, 2020 payment through June 30, 2020 are suspended.

               Payment of the escrow component of the regular monthly mortgage payments shall

               also be suspended.

         3.    The Creditor advises that no fees will be assessed against the loan with regard to this

               Notice of Forbearance.

         4.    Prior to the expiration of the forbearance period, Debtor must either (1) request

               additional forbearance time under Local Rule, State or Federal Law; (2) enter into
Case 19-16366-mdc           Doc 37   Filed 05/15/20 Entered 05/15/20 14:33:55          Desc Main
                                     Document     Page 2 of 3



               loss mitigation with Creditor; or (3) file an Amended Chapter 13 Plan which cures

               the arrears resulting from the forbearance period over the remainder of the Chapter

               13 Plan.

       5.      Creditor, does not waive any rights to collect the payments that come due during the

               forbearance period or any payments that were due and owing prior to the forbearance

               period. The payment post-petition amount due at the time of this forbearance is

               $1,704.43.

       6.      Creditor does not waive its rights under the terms of the note and mortgage or under

               other applicable non-bankruptcy laws and regulations, including, but not limited to,

               RESPA, and the right to collect on any post-petition escrow shortage.

                                                   /s/ Jerome Blank, Esquire
                                                   Jerome Blank, Esq., Id. No.49736
                                                   Phelan Hallinan Diamond & Jones, LLP
                                                   1617 JFK Boulevard, Suite 1400
                                                   One Penn Center Plaza
                                                   Philadelphia, PA 19103
                                                   Phone Number: 215-563-7000 Ext 31625
                                                   Fax Number: 215-568-7616
May 15, 2020                                       Email: jerome.blank@phelanhallinan.com
Case 19-16366-mdc        Doc 37   Filed 05/15/20 Entered 05/15/20 14:33:55           Desc Main
                                  Document     Page 3 of 3



                     THE U NITE D STATE S BANKRU PTCY COURT
                   FOR THE E ASTE RN DISTRICT OF PE NNSY LVANIA

 IN RE :                                                    BK. No. 19-16366 MDC
 NILAM V. PATE L
                              Debtor                        Chapter No. 13

 WE LLS FARGO BANK, N.A.
                      Movant
                 v.
 NILAM V. PATE L
                      Respondent

                                CE RTIFICATE OF SE RVICE

       I hereby certify that service upon all interested parties, indicated below was made by
sending true and correct copies of the Notice of Forbearance by electronic means on May 15, 2020.

  WILLIAM C. MILLER, ESQUIRE (TRUSTEE)                NILAM V. PATEL
  P.O. BOX 1229                                       6035 SNAPDRAGON COURT
  PHILADELPHIA, PA 19105                              BENSALEM, PA 19020-2481

  BRAD J. SADEK, ESQUIRE
  1315 WALNUT STREET, SUITE 502
  PHILADELPHIA, PA 19107

  UNITED STATES TRUSTEE
  OFFICE OF THE U.S. TRUSTEE
  200 CHESTNUT STREET
  SUITE 502
  PHILADELPHIA, PA 19106


                                                     /s/ Jerome Blank, Esquire
                                                     Jerome Blank, Esq., Id. No.49736
                                                     Phelan Hallinan Diamond & Jones, LLP
                                                     1617 JFK Boulevard, Suite 1400
                                                     One Penn Center Plaza
                                                     Philadelphia, PA 19103
                                                     Phone Number: 215-563-7000 Ext 31625
                                                     Fax Number: 215-568-7616
 May 15, 2020                                        Email: jerome.blank@phelanhallinan.com
